Citation Nr: 0625602	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-37 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to August 1942, the Regular Philippine Army 
from November 1945 to February 1946, and was a prisoner of 
war (POW) from April 1942 to August 1942.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The RO originally denied service connection for the cause of 
the veteran's death in a rating decision dated in September 
1994.  However, VA amended provisions of 38 C.F.R. § 3.309 
(c)(2), effective October 7, 2004, pertaining to POWs.  69 
Fed. Reg. 60083-01 (October 7, 2004).  Under the new 
regulation, the presence of edema during captivity is no 
longer required to establish a presumption of service 
connection for atherosclerotic heart disease.  38 C.F.R. § 
3.309 (c)(2) (2005).

Under appropriate circumstances, an intervening change in 
applicable law may entitle a claimant to receive 
consideration of a claim de novo, or as a "new" claim, even 
though the claim is based on essentially the same facts as 
those in a previously adjudicated claim.  Routen v. West, 142 
F.3d 1434, 1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 
F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 
(1993).  Promulgation of the VA regulation regarding service 
connection for atherosclerotic heart disease for POWs 
following the prior RO decision provides a "new basis of 
entitlement or benefit" to which de novo adjudication is not 
precluded.  Id.  Thus, the Board will consider the 
appellant's instant claim as a new claim, rather than as an 
attempt to reopen a previously denied claim.  Further, the 
Board's review will be limited to a possible grant of service 
connection on the basis of the new regulation only.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran was a POW from April 1942 to August 1942.

3.  The Certificate of Death indicates that the veteran died 
on May [redacted], 1994.  The immediate cause of death was cardio-
pulmonary arrest; antecedent cause of death was acute 
respiratory failure; and underlying causes of death were 
pulmonary tuberculosis, moderately-advanced, activity 
undetermined; pneumonia, bilateral; chronic obstructive 
pulmonary disease; and pulmonary emphysema.  Other 
significant conditions contributing to death were 
arteriosclerotic heart disease, cardiovascular disease, and 
anteroseptal ischemia.    
 
4.  At the time of the veteran's death, the veteran suffered 
from atherosclerotic heart disease; a condition for which 
service connection for the veteran is presumed.

5.  Atherosclerotic heart disease was a contributory cause of 
the veteran's death.  


CONCLUSION OF LAW

The cause of the veteran's death was due to a disability that 
is presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

In Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506, the 
Court of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In correspondence dated in February 2004 and November 2004, 
the RO provided notice under the VCAA.  In these notices, 
however, the RO failed to address the elements of the degree 
of disability or the effective date of disability.  Despite 
the inadequate notice provided to the appellant on these two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As noted, the Board is granting the appellant's 
claim for service connection for the cause of the veteran's 
death.  Therefore, the RO will have the opportunity to 
address the issues of the appropriate disability rating and 
effective date of the award at the time it implements the 
Board's decision.  At this time, any defect is harmless 
error.   

Evidence

The Certificate of Death indicated that the veteran died on 
May [redacted], 1994.  The Certificate of Death was signed by Dr. R.M.  
Dr. R.M. listed the immediate cause of death as cardio-
pulmonary arrest; antecedent cause of death as acute 
respiratory failure; and underlying causes of death as 
pulmonary tuberculosis, moderately-advanced, activity 
undetermined; pneumonia, bilateral; chronic obstructive 
pulmonary disease; and pulmonary emphysema.  Dr. R.M. listed 
arteriosclerotic heart disease, cardiovascular disease, and 
anteroseptal ischemia as other significant conditions 
contributing to death.    

At the time of the veteran's death, service connection was 
not in effect for any disability.  

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses of heart disease.

In a treatment note from Penafrancia x-ray clinic, dated in 
May 1993, Dr. M. noted findings of pulmonary emphysema, 
bilateral; bronchiectasis, bilateral; pulmonary tuberculosis 
with cystic changes, right; and atheromatous aorta.

Treatment records from VMMC Quezon City, dated from May 1989 
to January 1994 showed that the veteran received treatment 
for the following conditions: chronic pulmonary obstructive 
disease, pulmonary tuberculosis, bronchitis, pulmonary 
emphysema, hyperuricemia and bronchiectasis.  In a 
radiographic report, dated in January 1994, Dr. A.D. stated 
that x-rays confirmed the presence of chronic obstructive 
pulmonary disease, pulmonary tuberculosis, minimal; chronic 
bronchitis; pulmonary emphysema, and atheromatous aorta.  Dr. 
A.D. noted that the heart and other chest structures were 
unremarkable.  

A certification letter from VMMC Quezon City, dated in August 
1993, indicated that the veteran was admitted to that 
facility from July 1993 to August 1993.  In the letter, Dr. 
B.C. stated that the veteran had diagnoses of pulmonary 
tuberculosis, moderately-advanced, activity undetermined and 
chronic obstructive pulmonary disease secondary to pulmonary 
emphysema with probable bronchiectasis, bases with secondary 
bacterial infection.  Dr. B.C. indicated that the 
certification was issued at the request of the veteran.  

In the appellant's VA Form 9, dated in October 2004, the 
appellant stated that as a POW, the veteran became seriously 
ill from cerebral malaria, dysentery, and pulmonary 
tuberculosis.  The appellant stated that the veteran received 
treatment for "PTB, MA, bilateral; COPD with the 
bronchiectasis; and atheromatous aorta" in 1961.  The 
appellant stated that the veteran was taken to Penafrancia 
Clinic, Naga City, in May 1993, and the findings reflected 
"pulmonary emphysema, bilateral, etc."  

In a letter from VMMC, Quezon City, dated in February 2005, 
H.C., an administrator at that facility, responded to the 
RO's request for a terminal record of confinement for the 
veteran.  In the letter, H.C. stated that records at that 
facility did not show that the veteran died there, and 
therefore no terminal record of confinement could be 
provided.  
 
In a letter from VMMC Quezon City, dated in May 2005, H.C., 
an administrator at that facility, responded to the RO's 
second request for a terminal record of confinement for the 
veteran.  In the letter, H.C. stated that the veteran was 
dead on arrival (DOA) on May [redacted], 1994.  H.C. explained that 
this was not recorded in the DOA logbook but was logged in 
the consultation record book instead.  H.C. stated that 
patients who are dead on arrival do not have clinical 
records; therefore the entry from the consultation record 
book was the only record available.  

In a handwritten treatment note from VMMC Quezon City, dated 
May [redacted], 1994, the day of the veteran's death, Dr. A.S. 
recorded that the veteran had difficulty breathing the day 
before.  Dr. A.S. wrote "BP = 90/60" and "PR = 72" in the 
note.  The doctor's assessment was chronic obstructive 
pulmonary disease, secondary to pulmonary emphysema; 
pulmonary tuberculosis, moderately-advanced, activity 
undetermined, bronchiectasis probable.  In the upper left 
hand corner of the note appeared "DOA 7:15 a.m."  

Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.5(a), 3.312 
(2005).  The death of a veteran will be considered as having 
been due to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  
A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2005).  A contributory cause 
of death is one which contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2005).  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.   

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

When the veteran is a former POW, certain diseases, if 
manifest to a degree of disability of 10 percent or more at 
any time after discharge, shall be presumed to be service-
connected even though there is no record of such disease 
during service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. 3.307, 3.309 (2005).  Included among such diseases are 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, and arrhythmia).  Id.  In the Interim Final 
Rule revising section 3.309, VA described atherosclerotic 
heart disease as a term used to refer to a heart disease 
involving progressive narrowing and hardening of the arteries 
over time and encompasses ischemic heart disease, coronary 
artery disease, and other diseases that may be described by a 
more specific diagnosis.  69 Fed. Reg. 6003-01 (October 7, 
2004).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exist, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005).  


Analysis

The Board finds that service connection is warranted on a 
presumptive basis for atherosclerotic heart disease.  38 
C.F.R. § 3.309(c) (2005).  Although the medical evidence does 
not show a long history of treatment for atherosclerotic 
heart disease, objective findings of atheromatous aorta have 
been documented on at least two occasions prior to the 
veteran's death.  As noted, the veteran was a POW and 
pursuant to section 3.309(c), service connection for this 
disability is presumed.  Id.  

The Board also finds that the atherosclerotic heart disease 
contributed to the cause of the veteran's death.  In making 
this finding, the Board recognizes that there are 
inconsistencies in the evidence surrounding the circumstances 
of the veteran's death.  First, although "DOA 7:30 a.m." 
appeared on the treatment note dated the day the veteran 
died, his vitals were recorded.  Second, the veteran's status 
upon arrival was logged in the consultation record book and 
not the DOA logbook, which presumably would have been routine 
procedure for a DOA.  Third, the physician who prepared the 
death certificate listed time of death as 11:00 a.m., which 
was nearly four hours after the veteran allegedly arrived 
"DOA."  This physician was also not the one who prepared 
the treatment note upon the veteran's arrival earlier in the 
same day.  

Despite the inconsistencies in the record, the benefit-of-
the-doubt doctrine warrants a finding that the 
atherosclerotic heart disease caused the veteran's death.  Of 
particular relevance is that arteriosclerotic heart disease 
and anteroseptal ischemia were listed on the death 
certificate as significant conditions contributing to death.  
Although these were two of many contributing factors listed 
on the death certificate, that they were considered 
"significant conditions contributing to death" is 
sufficient medical evidence that a causal connection exists 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2005).  Resolving the benefit-
of-the-doubt in favor of the appellant, the Board concludes 
that atherosclerotic heart disease and its complications 
caused the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


